Citation Nr: 0112462	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  96-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
fractured left ribs.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for porphyria cutanea 
tarda (PCT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following January 1995 and May 1998 decisions of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied applications to reopen 
claims of service connection for residuals of fractured left 
ribs and PCT, respectively.

As suggested above, this was not the first time that the 
veteran's claims had been considered by VA.  Specifically, in 
May 1980, the RO denied service connection for "residuals 
injury to left chest and fractured left ribs," and that 
decision became final when the veteran did not appeal.  
38 C.F.R. § 19.118 (1980).  In September 1997, the RO denied 
service connection for PCT and that decision became final.  
38 C.F.R. §§ 20.301, 20.1103 (1997).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claims.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REMAND

The RO adjudicated the veteran's application to reopen claims 
of service connection for residuals of fractured left ribs 
and PCT in January 1995 and May 1998, respectively, and 
evidence has been received in support of the applications.  
During the pendency of this appeal, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The act contains a number of sections, including a section 
that revises and expands the duty to assist currently found 
in 38 U.S.C.A. § 5107(a) and that is to be codified at 
38 U.S.C. § 5103A under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. §§ 5102 and 
5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty to assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett, supra.  On the 
other hand, the new law seems to suggest that some limited 
duties devolve on VA even in the context of an application to 
reopen, since the language of the new § 5103A(f) seems to 
apply only to the new "duty to assist" section itself.  
"[W]here Congress includes particular language in one 
section of a statute but omits it in another section of the 
same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
556 (1994), quoting Russello v. United States, 464 U.S. 16, 
23 (1983) (internal quotation marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a) quoted above is problematical, but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  However, the Secretary would 
still have the duty under new § 5103(a) to notify him of 
"any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  Cf. Ivey v. Derwinski, 
2 Vet. App. 320, 322 (1992) (veteran was prevented from 
presenting new and material evidence by VA's failure to 
assist him in developing his "prospective reopened claim" 
for service-connected disability).  A statute must be 
construed, if at all possible, to give effect and meaning to 
all its terms and to avoid rendering any portions meaningless 
or superfluous.  Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000).  For that reason, the fact that the term 
"claimant" is broadly defined in new 38 U.S.C. § 5100 to 
seemingly include those filing applications to reopen does 
not change the conclusion herein that the duty to assist 
provisions of new § 5103A do not apply to applications to 
reopen.  If the duty-to-assist provisions of new § 5103A were 
held to apply even to such applications, the prohibition set 
forth in new § 5103A(f) would be superfluous.  Since the 
provision restates existing law with respect to applications 
to reopen, there would be no need to include the provision in 
the new law unless Congress intended to apply it to the new 
§ 5103A duty-to-assist provisions.  

In these circumstances, and because the RO has not yet 
considered the veteran's case in light of the Veterans Claims 
Assistance Act of 2000, the Board concludes that further 
limited development is necessary.  Accordingly, the case must 
be remanded.

As to the claim of service connection for PCT, the Board 
notes that the veteran testified at his February 2001 hearing 
that a Dr. Snow, at a VA medical center (VAMC), told him that 
there were seven types of porphyria, six of which were 
hereditary ones.  Purportedly, Dr. Snow told him that, had he 
had one of the six hereditary types, it would have manifested 
itself during his childhood and been noted upon his entry 
into military service.  However, as to the seventh type of 
porphyria, Dr. Snow told him that it was caused by dioxide 
chemical exposure and that it was this type of exposure that 
caused his current porphyria.  A review of the record on 
appeal reveals that a Dr. Snow conducted the veteran's July 
1997 VA examination.  Nonetheless, the Board finds that Dr. 
Snow's July 1997 opinion as to the origins and etiology of 
the veteran's current problem, diagnosed as intermittent 
porphyria, differed in significant respects from the 
veteran's testimony about what Dr. Snow had told him.  Since 
such a medical opinion, as reported by the veteran, might be 
significant to the veteran's attempt to have his previously 
denied claim reopened, further action is required before 
final appellate review may be accomplished.  This is so 
because VA has not fulfilled its duty to notify the veteran 
of the evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000); see also Graves v. 
Brown, 8 Vet. App. 522 (1996).

This case is REMANDED for the following actions:

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Any such 
submissions should be associated with the 
claims file.

2.  The RO should undertake reasonable 
steps to inform the appellant of "any 
information, and any medical or lay 
evidence, not previously provided to [VA] 
that is necessary to substantiate" his 
application to reopen previously and 
finally denied claims of entitlement to 
service connection for residuals of 
fractured left ribs and PCT.  This sort 
of evidence includes any statement by a 
physician showing a medical nexus between 
any of the claimed current disabilities 
and any in-service event.  All other 
notifications required by the Veterans 
Claims Assistance Act of 2000 should be 
undertaken by the RO.

3.  Given apparent discrepancies between 
information found in the veteran's DD-214 
and information set out in his service 
personnel records, the RO should contact 
the service department to determine 
whether the veteran in fact served in the 
Republic of Vietnam as such service is 
defined by regulation, see e.g. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000), and, if so, 
the dates of that service.  Any 
submissions should be associated with the 
claims file.

4.  The RO should thereafter adjudicate 
the claims to reopen.  As for the claim 
to reopen service connection for PCT, if 
the RO finds that new and material 
evidence has been presented, adjudication 
of the underlying claim should include 
consideration of regulatory presumptions 
regarding dioxin exposure and the 
question of direct service incurrence.  
See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

5.  If either claim is reopened, the RO 
should undertaken any additional 
development consistent with the Veterans 
Claims Assistance Act of 2000, such as 
obtaining medical nexus opinions, for 
example.  In so doing, the RO should 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed. 

6.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


